GEORGIA STATE CONFERENCE OF NAACP BRANCHES, Southern Christian Leadership
Conference, et al., Plaintiffs-Appellants,

                                                         v.

 Cathy COX, in her representative capacity as Secretary of State of Georgia, Georgia State Senate, et al.,
Defendants-Appellees.

                                                   No. 98-9347.

                                         United States Court of Appeals,

                                                 Eleventh Circuit.

                                                  Aug. 11, 1999.

Appeal from the United States District Court for the Northern District of Georgia. (No. 1:97-CV-2340-WBH),
Willis B. Hunt, Jr., Judge.

Before BLACK and BARKETT, Circuit Judges, and GOLD*, District Judge.

           BLACK, Circuit Judge:

           Appellants, individual citizens eligible to vote in Georgia elections, former and future candidates for

state office, and organizations whose members are citizens eligible to vote in Georgia elections, brought this

action against the Georgia State Senate and its presiding officer, the Georgia House of Representatives and

its Speaker of the House, and the Georgia Secretary of State, contending the system by which state elections

are financed in Georgia violates their rights to equal protection, freedom of expression, and freedom of

association found in the United States and Georgia Constitutions, as well as their rights under the Privileges

and Immunities Clause of the Georgia Constitution. The district court concluded Appellants did not have

standing and dismissed their complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). We affirm.

                                               I. BACKGROUND

           In their complaint, Appellants contend the Georgia campaign finance system excludes nonwealthy

citizens from meaningful participation in the electoral process. Appellants argue that certain state laws ensure

the success of wealthy candidates by exempting some campaign contributions from campaign finance limits.



   *
       Honorable Alan S. Gold, U.S. District Judge for the Southern District of Florida, sitting by designation.
According to Appellants, this system prevents nonwealthy candidates from raising sufficient funds to run an

effective campaign and prevents nonwealthy voters from contributing meaningfully to a candidate.

Appellants contend the laws that ensure the success of wealthy candidates are: (1) Ga.Code Ann. § 21-5-

41(c), which exempts from campaign contribution limits contributions made by a candidate or a member of

the candidate's immediate family to the candidate's own campaign; (2) Ga.Code Ann. § 21-5-42(c), which

exempts from campaign contribution limits bona-fide loans made to a candidate or campaign committee; and

(3) Ga.Code Ann. § 21-5-33(b)(1)(D), which permits, with certain restrictions, a candidate, a campaign

committee, or a public officer holding elective office to carry forward funds from one campaign cycle to the

next.

        As a remedy, Appellants seek a declaratory judgment stating the Georgia campaign finance system

violates their rights under the United States and Georgia Constitutions. Additionally, Appellants seek an

order "enjoining Defendants from administering [the challenged provisions] without providing remedial

measures that reduce the dominance of wealth in Georgia State Senate elections and provide an alternative

public source of financing as well as meaningful contribution limits to enable non-wealthy voters and

candidates to participate on an equal and meaningful basis in the state senate election process and to be heard

in that process."1

        The district court dismissed Appellants' claims for lack of standing. The court concluded Appellants

lacked standing because they failed to show they suffered any cognizable injury in fact. The district court

further noted a lack of causal connection between any alleged injury and any actions taken by the defendants,


   1
    In Buckley v. Valeo, 424 U.S. 1, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976) (per curiam), the Supreme Court
addressed many of the campaign finance provisions at issue in this case. Relevant to this case, the Court
struck down limits on expenditures made independently of the candidate's campaign, limits on expenditures
by a candidate from personal and family resources, and limits on the overall amount that a candidate can
spend campaigning for office because the limits served no compelling governmental interest. Id. at 39-59;
96 S.Ct. at 644-653. The Court did, however, uphold limits on contributions made by individuals, groups,
and political committees to a campaign because of the tendency of such contributions to corrupt or give the
appearance of corruption. Id. at 23-58; 96 S.Ct. at 637-653. Appellants do not directly challenge Buckley,
yet the gravamen of their complaint implicates the core issues addressed by that decision as explained in our
discussion of the remedy sought by Appellants.

                                                      2
stating "no legislation or other state action ... prevents a poor voter or candidate from exercising his or her

rights."

                                                II. DISCUSSION

           We review the district court's dismissal of Appellants' claims de novo. Harper v. Blockbuster

Entertainment Corp., 139 F.3d 1385, 1387 (11th Cir.), cert. denied, --- U.S. ----, 119 S.Ct. 509, 142 L.Ed.2d

422 (1998).

           Article III of the United States Constitution limits the power of federal courts to adjudicating actual

"cases" and "controversies." U.S. Const. art. III, § 2, cl. 1. This case-or-controversy doctrine fundamentally

limits the power of federal courts in our system of government, Allen v. Wright, 468 U.S. 737, 750, 104 S.Ct.

3315, 3324, 82 L.Ed.2d 556 (1984), and helps to "identify those disputes which are appropriately resolved

through judicial process." Whitmore v. Arkansas, 495 U.S. 149, 155, 110 S.Ct. 1717, 1722, 109 L.Ed.2d 135

(1990) (citation omitted).

           Perhaps the most important of the Article III doctrines grounded in the case-or-controversy

requirement is that of standing. Allen, 468 U.S. at 750, 104 S.Ct. at 3324. "In essence the question of

standing is whether the litigant is entitled to have the court decide the merits of the dispute or of particular

issues." Warth v. Seldin, 422 U.S. 490, 498, 95 S.Ct. 2197, 2205, 45 L.Ed.2d 343 (1975).

           To establish standing, a plaintiff must first have suffered an "injury in fact." Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 2136, 119 L.Ed.2d 351 (1992). The injury must be an invasion

of a legally protected interest that is sufficiently concrete and particularized rather than abstract and indefinite.

Id.; see also FEC v. Akins, 524 U.S. 11, 118 S.Ct. 1777, 1785 (1998). Second, there must be a causal

connection between the injury and the challenged action of the defendant which is not too attenuated. Lujan,

504 U.S. at 560, 112 S.Ct. at 2136; Allen, 468 U.S. at 751, 104 S.Ct. at 3324. Third, it must be likely rather

than speculative that "the injury will be redressed by a favorable decision." Lujan, 504 U.S. at 561, 112 S.Ct.

at 2136 (citations and internal quotations omitted). In determining whether a plaintiff has established

standing, we keep in mind the "Art[icle] III notion that federal courts may exercise power only in the last

                                                         3
resort, and as a necessity" and when the dispute is one "traditionally thought to be capable of resolution

through the judicial process." Allen, 468 U.S. at 752, 104 S.Ct. at 3325 (citation and internal quotation

omitted).

A.      Injury in Fact

         Appellants claim they have suffered a cognizable injury in fact in that they, as nonwealthy voters

and candidates, are excluded from meaningful participation in the electoral process. As support for this

proposition, Appellants rely principally on the white primary case of Terry v. Adams, 345 U.S. 461, 73 S.Ct.

809, 97 L.Ed. 1152 (1953).

        In Terry, the Supreme Court addressed the continuing efforts by white citizens, including

state-sanctioned actors, to exclude blacks from exercising their right to vote. Each spring, before the official

Democratic Party Primary, the private Jaybird Democratic Association would conduct a pre-primary to

endorse candidates for election, using the same process provided for by Texas state law governing primary

elections, but permitting only whites to vote. Id. at 469, 470-476; 73 S.Ct. at 814-816 (Frankfurter, J.).

Endorsed candidates then entered the democratic primary. These candidates usually went unchallenged

because candidates did not enter the race apart from the Jaybird primary system. Id. at 472, 73 S.Ct. at 814-

815 (Frankfurter, J.). As the Court noted, the official elections "became no more than perfunctory ratifiers

of the choice that [had] already been made [in the Jaybird primary]." Id. at 469, 73 S.Ct. at 813 (Black, J.,

announcing Judgment of the Court, joined by Douglas and Burton, JJ.). In concluding the Jaybird primary

violated the Fifteenth Amendment, the Court reasoned "[t]he Jaybird primary has become an integral part,

indeed the only effective part, of the elective process that determines who shall rule and govern in the

county." Id. at 469, 73 S.Ct. at 813 (Black, J., announcing Judgment of the Court, joined by Douglas and

Burton, JJ.).

        Appellants' reliance on Terry and other ballot access cases is misplaced. Those cases require only

that each voter be entitled to a single, equal vote. See, e.g., Gray v. Sanders, 372 U.S. 368, 380-381, 83 S.Ct.

801, 808-809, 9 L.Ed.2d 821 (1963) ("The idea that every voter is equal to every other voter in his State,

                                                       4
when he casts his ballot in favor of one of several competing candidates, underlies many of our decisions....

The conception of political equality from the Declaration of Independence, to Lincoln's Gettysburg Address,

to the Fifteenth, Seventeenth, and Nineteenth Amendments can mean only one thing—one person, one

vote."); see also Morse v. Republican Party of Va., 517 U.S. 186, 201-210, 116 S.Ct. 1186, 1197-1201, 134

L.Ed.2d 347 (1996) (Stevens, J., announcing Judgment of the Court, joined by Ginsburg, J.) (in holding

political parties' delegate fee for state convention fell within the preclearance requirements of the Voting

Rights Act the Court stated the requirement "does not merely curtail [voters'] voting power, but abridges their

right to vote itself."); Harper v. Virginia State Bd. of Elections, 383 U.S. 663, 666-668, 86 S.Ct. 1079, 1081-

1082, 16 L.Ed.2d 169 (1966) (invalidating state poll tax because it effectively denied the right to vote). In

Terry, the combined actions of private and public participants violated the Constitution because "county

election officials have participated in and condoned a continued effort effectively to exclude Negroes from

voting." Id. at 476, 73 S.Ct. at 816 (Frankfurter, J.). In contrast here, no one group has conspired to exclude

another group of voters from the electoral process. Additionally, no one has been denied the right to vote or

equal access to the ballot. See Albanese v. FEC, 78 F.3d 66, 69 (2d Cir.1996) ("Unlike the plaintiffs in Terry,

plaintiffs here are not prevented from voting in any election.").

        Appellants nevertheless contend Terry requires "meaningful participation" in the overall electoral

process. The ballot access cases, however, do not recognize the right to equal influence in the overall

electoral process. See FEC v. Massachusetts Citizens For Life, Inc., 479 U.S. 238, 257, 107 S.Ct. 616, 627,

93 L.Ed.2d 539 (1986) ("Political 'free trade' does not necessarily require that all who participate in the

political marketplace do so with exactly equal resources.") (citations omitted); Buckley v. Valeo, 424 U.S.

at 48-49, 96 S.Ct. at 649 ("[T]he concept that government may restrict the speech of some elements of our

society in order to enhance the relative voice of others is wholly foreign to the First Amendment.") (citations

omitted).

        In sum, Appellants' reliance on Terry and the other ballot access cases is misplaced because these

cases only recognize that each voter is entitled to a single, equal vote. As no one has been denied the right

                                                      5
to vote or access to the ballot, Appellants have failed to allege any legally cognizable injury in fact.2

B.      Causal Connection

         Appellants have also failed to establish the second prong of the standing inquiry. Appellants' alleged

inability meaningfully to participate in and influence elections is attributable to the conduct and resources of

private individuals, not the state. See Jones, 131 F.3d at 1323 (9th Cir.1997) ("Here, there is no state action

putting wealthy voters in a better position to contribute to campaigns than nonwealthy voters."). Individual

voters remain free to associate and pool their resources to support the candidate of their choosing under

Georgia's campaign finance system and candidates remain free to rely on their own resources, which may

include fundraising abilities, name recognition, speaking, organizational, and leadership abilities, as well as

popular and easily understood positions on the issues, to be successful at the polls. The extent of voter and

candidate influence is based on individual efforts, not state action.

C.      Redressability

         Finally, Appellants have failed to show their alleged injury is likely to be redressed by a favorable

decision. Appellants ask the district court to strike down Ga.Code Ann. §§ 21-5-41(c), -42(c), -33(b)(1)(D),

which provide exemptions from or exceptions to election spending limits. The challenged provisions,

however, are mandated by the Constitution. See Buckley v. Valeo, 424 U.S. at 54, 96 S.Ct. at 651; see also

Colorado Republican Fed. Campaign Comm. v. FEC, 518 U.S. 604, 627, 116 S.Ct. 2309, 2321, 135 L.Ed.2d

795 (1996) ("The central holding in Buckley ... is that spending money on one's own speech must be

permitted." (citation omitted)) (Kennedy, J., joined by Rehnquist, C.J., and Scalia, J., concurring in the

Judgment and dissenting in part). To invalidate these provisions would therefore render the entire scheme

of spending limits unconstitutional.

        Appellants additionally request that the district court enjoin Appellees from enforcing the challenged



  2
   In many ways, the injuries claimed by Appellants consist of the type of abstract and indefinite generalized
grievance shared in substantial measure by all citizens and better suited for resolution by the political
processes rather than by this Court. See Akins, 118 S.Ct. at 1785-1786.

                                                       6
provisions without providing remedial measures, such as further spending limits or public funding of

campaigns. In effect, this is a request that the district court order the State of Georgia to enact legislation

either to bar private conduct that would otherwise be permissible or to provide a benefit that is not required

by law.

                                              III. CONCLUSION

          As Appellants have failed to satisfy the three prongs of the standing inquiry, we conclude the district

court properly dismissed Appellants' complaint on the ground that they lacked standing.3

          AFFIRMED.




    3
      Appellants also assert their claims under the Georgia Constitution. Appellants allege the Georgia
Constitution provides them with broader protections than the United States Constitution. However,
Appellants have not alleged any injury fairly traceable to state action, nor have they provided any support for
their position that the Georgia Constitution restricts the type of private action we have here. We therefore
affirm the dismissal of Appellant's state Constitutional claims.

                                                        7